THE THIRTEENTH COURT OF APPEALS

                                   13-13-00413-CR


                               THE STATE OF TEXAS
                                       v.
                                HORACIO CHAVEZ


                                 On Appeal from the
                      264th District Court of Bell County, Texas
                               Trial Cause No. 60802


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

November 21, 2013